DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

Claims 12-13 and 17 are cancelled.
Claim 18 is a new claim. 
Claims 1-11, 14-16, and 18 are pending. 

Response to Arguments

USC 101

Applicant’s arguments, filed 1/26/21, with respect to 35 USC 101 have been fully considered and are persuasive.  The Examiner withdraws 35 USC 101 rejection. 

35 USC 102
	Applicant argues on page 10


First, Applicant notes that claim 1 now recites that the ICD is incorporated in the BD. Nothing in Ramchandani shows or suggests the host computer is incorporated in the base station. Indeed, since Ramchandani states that the base station "communicates" information to the host computer, Ramchandani appears to clearly suggest that the host computer is not incorporated in the base station.

Examiner respectfully disagrees. 

Based on the Applicant’s newly amended claims, Ramchandani teaches 



wherein an Internet connected device (ICD) is incorporated in the BD The Examiner interprets BD and ICD to be the same device. The activators/readers correspond to the BD and ICD. (See ¶0049-Base Stations 114 wirelessly communicate with Readers 106 and Activators 108 within the Store 100 via a 6LoWPAN wireless communication network) This shows the readers/activators are also ICD since you need to be connected to internet to use 6LoWPAN. 

the ICD providing a service in the environment  (See ¶0043- At least one Reader 106 is installed in order to detect the presence of Customers 102 in the Store. Multiple Readers 106 can be installed throughout the Store in order to detect the presence of individual Customers 102 within specific sections of the Store) (See ¶0044- A Reader 106 receives and decodes (“reads”) the ID 2 transmitted by activated Card(s) that are within its “read range”. The effective read zone of a Reader 106 is referred to as a “hotspot”) This shows the ICD provides a service in the environment such as tracking customers and using customer data to provide them with offers and coupons. (See ¶0055- Customer 102 presence within specific Store areas is detected by the hotspot Reader 106 in each area and then communicated to the Software 112 via the Base Station 114 within the Store 100. The Software Platform 112 uses this information to serve timely and relevant offers to the Customer 102 and to collect Customer 102 shopping pattern data (“session metrics”). )


	Applicant argues on page 10


	Applicant notes that new claim 18 recites that the representation includes a layout of the environment. As noted above, the Examiner asserts that the offer/advertisement/coupon provided to the customer's mobile device in Ramchandani corresponds to the claimed representation. Clearly, this offer does not include a layout of the environment. Accordingly, Applicant respectfully submits that claim 18 is patentable for this additional reason as well.

	This argument is moot with respect to new grounds of rejection. (See updated rejection below. 











Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the given mobile communication device.” There is insufficient antecedent basis for this limitation in the claim. Claims 2-11, 14-16, and 18 are also rejected based on their dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramchandani et al (US Publication US20120316953) herein Ramchandani.

Regarding claim 1, Ramchandani teaches 

A method for generating a representation of a physical environment, comprising (See abstract- A customer relationship management system wirelessly detects presence and identity of a customer when the customer enters a business establishment. The system captures a visit pattern of the customer based on communication from the wireless device. A relevant marketing message for the customer is determined based on the customer's presence, visit pattern, identity, and location. The marketing message is delivered directly to a wireless device carried to the customer upon a subsequent entry of the customer to the business establishment. Responses of the customer (e.g., purchasing patterns, etc.) are stored for subsequent use in presenting relevant offers.) This shows a method carried out by the system. 

receiving over one or more communication networks a plurality of environmental data sets (EDSs) (See figure 1) (See ¶0048-49- A single Base Station 114 is typically used in an enabled store. It wirelessly collects data (wave arrows 4) from all Readers 106 installed in the store. The Base Station 114 also sends configuration instructions 3 to Readers 106 and Activators…Base Stations 114 wirelessly communicate with Readers 106 and Activators 108 within the Store 100 via a 6LoWPAN wireless communication network, as represented by the arrow waves 3 in FIG. 1) This shows the receiving data over a network with respect to the base station. Figure 1 shows a plurality of environmental data sets that are received by the base station with respect to plurality of customers and their activities in the store that are picked up by the reader and activators. 

 that each include information relating to the environment  
The data here is environment data of the store. The environment data set includes the following (See ¶0007 A visit pattern of the customer to the business establishment is also captured based on the communication between the reader network and the customer's wireless device. (See ¶0027 The Reader Network is able to detect the presence of the customer upon entry to the merchant's retail establishment (e.g., store 100) and also determine the location of the customer in specific sub- sections or departments of the business establishment. The Reader Network communicates the customer's identification information to a Software Platform 112.)

a first of the EDSs being received from a triggered device located in the environment and which is responsive to wireless signals from a broadcasting device (BD) associated with the environment   The triggered device is a mobile phone or card carried by the customer in the physical store, which communicates or is responsive to the readers/activators placed in the store. The readers/activators correspond to the broadcasting device. (See ¶0043- At least one Reader 106 is installed in order to detect the presence of Customers 102 in the Store. Multiple Readers 106 can be installed throughout the Store in order to detect the presence of individual Customers 102 within specific sections of the Store) (See ¶0044- A Reader 106 receives and decodes (“reads”) the ID 2 transmitted by activated Card(s) that are within its “read range”. The effective read zone of a Reader 106 is referred to as a “hotspot”) (See ¶0069- In a fourth embodiment, consumers use NFC-enabled smartcards or mobile phones to register and become Customers. In this embodiment, an application is downloaded on the customer's mobile phone. The purpose of this application is to communicate with NFC readers installed at the entrances of the business establishment and in certain sub-sections/departments of the business establishment.) This clearly shows that information is received from a trigger device which is mobile phone/mobile card.

wherein an Internet connected device (ICD) is incorporated in the BD The Examiner interprets BD and ICD to be the same device. The activators/readers 114 wirelessly communicate with Readers 106 and Activators 108 within the Store 100 via a 6LoWPAN wireless communication network) This shows the readers/activators are also ICD since you need to be connected to internet to use 6LoWPAN. 

the ICD providing a service in the environment  (See ¶0043- At least one Reader 106 is installed in order to detect the presence of Customers 102 in the Store. Multiple Readers 106 can be installed throughout the Store in order to detect the presence of individual Customers 102 within specific sections of the Store) (See ¶0044- A Reader 106 receives and decodes (“reads”) the ID 2 transmitted by activated Card(s) that are within its “read range”. The effective read zone of a Reader 106 is referred to as a “hotspot”) This shows the ICD provides a service in the environment such as tracking customers and using customer data to provide them with offers and coupons. (See ¶0055- Customer 102 presence within specific Store areas is detected by the hotspot Reader 106 in each area and then communicated to the Software Platform 112 via the Base Station 114 within the Store 100. The Software Platform 112 uses this information to serve timely and relevant offers to the Customer 102 and to collect Customer 102 shopping pattern data (“session metrics”). )

the representation rendered on the given mobile communication device including a representation of the ICD.  (See ¶0055- Customer 102 presence within specific Store areas is detected by the hotspot Reader 106 in each area 112 via the Base Station 114 within the Store 100. The Software Platform 112 uses this information to serve timely and relevant offers to the Customer 102 and to collect Customer 102 shopping pattern data (“session metrics”). ) (See figure 8) This shows representation on a mobile device carried by the customer, this is also a representation of the ICD. For example this offer is a representation of the ICD that is located in the woman’s show department. 

the first EDS including data based on information extracted by the triggered device from the wireless signals (See ¶0040- The Activator 108 wirelessly “turns on” (activates) a Customer's Card when they enter a Store 100)(See ¶0041- The Activator 108 transmits a Card activation signal, which is a low frequency RF signal modulated with specific data; represented by arrow waves 1 pointing away from the Activator 108 in FIG. 1) (See ¶0055-  Customer 102 presence within specific Store areas is detected by the hotspot Reader 106) (See ¶0092- At this stage the in-store hardware has detected the customer's presence at the entrance to the store. The Network attempts to generate interest by sending the customer a very personalized message) (See figure 6) This shows information of customers entering the store. This information is based on phone/card interaction with the readers/activators. The phone/card here obtain (i.e. extract) information sent from the wireless signals of the activators/signal. 


the first EDS further including information arising from movement of the triggered device in the environment Movement information relates what department/displays the customer is near (See ¶0028- The Software Platform 112 can match offers to the specific department or product display that the Customer 102 is visiting at the time) (See ¶0043- At least one Reader 106 is installed in order to detect the presence of Customers 102 in the Store. Multiple Readers 106 can be installed throughout the Store in order to detect the presence of individual Customers 102 within specific sections of the Store) Figure 3 also shows movement of a customer within the store. 

the triggered device including a mobile communications device of a user  The triggered device is a mobile phone or card carried by the customer in the physical store, which communicates or is responsive to the readers/activators placed in the store. Figures 6-11 shows a mobile device. This can also be a card. (See ¶0036- In one embodiment, consumers that opt-in are issued active RFID Cards, and become Customers. The Card contains an electronic system with antennae for wireless communication with hardware devices within an enabled store (“Store”))





selecting data from each of the plurality of EDS  The system includes using/taking (i.e. selecting) a plurality of environmental data which is used to give offers to the customers. This is seen is the abstract (The system captures a visit pattern of the customer based on communication from the wireless device. A relevant marketing message for the customer is determined based on the customer's presence, visit pattern, identity, and location.) This shows plurality of environment data. This is also seen here (See ¶0092-94- At this stage the in-store hardware has detected the customer's presence at the entrance to the store. The Network attempts to generate interest by sending the customer a very personalized message, based on their recent browsing history… Another type of offer a customer can receive is when the customer enters a specific department in the store. This is a department specific offer given to either all customers who enter the department or a segment of customers. These type of offers are classified as the department daily deal of the day, and typically comprises of one deal per department.) 

generating a representation of the environment by combining the selecting data; Examiner interprets representation to be offer/advertisement/coupon for the customer. The offer is based on combination of plurality of data as seen above. This is seen is the abstract (The system captures a visit pattern of the customer based on communication from the wireless device. A relevant marketing message for the customer is determined based on the customer's presence, visit pattern, identity, and location.) This is also seen here (See ¶0092-94- At this 

the representation of the ICD rendered on the given mobile communication device including a graphical user interface (GUI) for controlling the ICD (See figure 8-11) This shows represent of the ICD. For example this offer is a representation of the ICD that is located in the woman’s show department. 

and generating a rendering of the representation suitable for presentation on a given mobile communication device. The system generates the offer and sends a rendering of the offer suitable for the mobile phone (See fig. 8)


Regarding claim 2, Ramchandani further teaches 

wherein the given mobile communication device is the mobile communications device of the user.  The triggered device is a mobile phone or card carried by the customer in the physical store, which communicates or is responsive to the readers/activators placed in the store. (See ¶0043- At least one Reader 106 is installed in order to detect the presence of Customers 102 in the Store. Multiple Readers 106 can be installed throughout the Store in order to detect the presence of individual Customers 102 within specific sections of the Store) (See ¶0044- A Reader 106 receives and decodes (“reads”) the ID 2 transmitted by activated Card(s) that are within its “read range”. The effective read zone of a Reader 106 is referred to as a “hotspot”) (See ¶0069- In a fourth embodiment, consumers use NFC-enabled smartcards or mobile phones to register and become Customers. In this embodiment, an application is 

Regarding claim 3, Ramchandani further teaches

further comprising causing the rendering to be communicated to the mobile communication device of the user while the user is in the environment. (See ¶0044- Readers can be desensitized to restrict the read zone to a specific area, as shown in Department 2. This, for example, allows presence of a Customer 102 within a brand-centric display area to be known so the brand company can send relevant offers to Customers 102 when they are in their display area.)(See ¶0033- used to provide even more relevant offers to Customers 102 while they are in a participating retail establishment.) This shows while the user is in the environment of a store. 

Regarding claim 4, Ramchandani further teaches

wherein selecting data from each of the plurality of EDSs includes selecting data from the first EDS in accordance with preferences of the user. (See ¶0033- Customers 102 provide as much or as little additional information based upon the services they wish to receive and/or their individual disclosure 102 while they are in a participating retail establishment.) This shows environment data can include user preferences. 

Regarding claim 5, Ramchandani further teaches

wherein the selected data relates to physical items in the environment. Data relates to when the customer is by a display for product or in a department where there are physical items. (See ¶0044- Readers can be desensitized to restrict the read zone to a specific area, as shown in Department 2. This, for example, allows presence of a Customer 102 within a brand-centric display area to be known so the brand company can send relevant offers to Customers 102 when they are in their display area.)(See ¶0094- Another type of offer a customer can receive is when the customer enters a specific department in the store. This is a department specific offer given to either all customers who enter the department or a segment of customers. )

Regarding claim 6, Ramchandani further teaches

wherein the physical items are proximate to the mobile communications device of the user The fact that the user is in a department or near a display means that the physical items are close in the environment, also the fact that all 2. This, for example, allows presence of a Customer 102 within a brand-centric display area to be known so the brand company can send relevant offers to Customers 102 when they are in their display area.)(See ¶0094- Another type of offer a customer can receive is when the customer enters a specific department in the store. This is a department specific offer given to either all customers who enter the department or a segment of customers. )(See ¶0044- the read range of a Reader 106 is sufficient to read activated Cards that are physically within individual Store departments 120 (Departments 1, 3, 4, and 5).)

Regarding claim 7, Ramchandani further teaches

further comprising determining that the physical items are proximate to the mobile communications device from wireless signals received by the mobile communications device of the user from the BD.  (See ¶0028- The Software Platform 112 can match offers to the specific department or product display that the Customer 102 is visiting at the time.)(See ¶0043- At least one Reader 106 is installed in order to detect the presence of Customers 102 in the Store. Multiple Readers 106 can be installed throughout the Store in order to detect the presence of individual Customers 102 within specific sections of the Store.) The fact that the user is in a department or near a display means that the physical 

Regarding claim 8, Ramchandani further teaches

further comprising inferring the preferences of the user from user movement information extrapolated from a series of locations of the mobile communications device of the user obtained from wireless signals received by the mobile communications device of the user from the BD. Preferences can be seen from visitation information. (See ¶0078- In one embodiment, a customer profile is captured by the Digital In-Store Ad Network that includes a visit pattern of the customer. In one embodiment, the visit pattern defines the sequence in which a customer browses a merchant's retail store. This includes, for example, the time of entry to the store, the time of entry to departments, time spent in departments, the sequence in which departments are visited, and the time of exit from the store. This information is captured based on the communications between the customer's wireless device and the reader network installed in the business establishment.) (See ¶0079- Brand Managers have the capability to tightly match offers to a customer's profile,) This shows user preferences are determined from visit pattern and offers sent. 

Regarding claim 9, Ramchandani further teaches

wherein the preferences of the user are based on historical purchase data and historical interest data of the user. (See ¶0024- Retailer See merchant Session Metrics Data that describes a Customer's shopping history within a participating retailer. This can include the time spent in the store, in each department, responses to ads, and purchases.)(See ¶0025- Product manufacturers benefit by having an opportunity to market directly to consumers based upon interests they shared when opting-in to the system and enhanced with the consumer's shopping and purchasing history.) The shows preferences are determined based on purchasing historical purchase history, this is also historical interest data because if a user bought something they are interested in it. 

Regarding claim 10, Ramchandani further teaches

further comprising, obtaining the user preferences by interrogating a preference broker. Examiner interprets preference broker to be user account/profile which is used by the system to obtaining user preferences (See ¶0033- When a Customer 102 opts-in to a sponsored program, their individual Wireless Device ID is associated with their account in the Software Platform 112. This information is known only to the Software Platform 112 and is used to facilitate the serving of offers to individual Customers 102 and for collecting shopping session metrics for participating brand companies and retailers. Other 102 provide as much or as little additional information based upon the services they wish to receive and/or their individual disclosure preferences. Additional information, if provided, can include things such as product preferences, brand preferences, etc.)

Regarding claim 11, Ramchandani further teaches 

further comprising periodically generating an updated representation and periodically generating a rendering of the updated representation. This is taught because as the user is walking around the different departments, offers will be given to the user. For example if person walks in shoe department they will receive offer, and an updated offer will be given to the mobile phone of user when they leave the shoe department and enter men’s department. (See ¶0094- Another type of offer a customer can receive is when the customer enters a specific department in the store. This is a department specific offer given to either all customers who enter the department or a segment of customers.) 

Regarding claim 14, Ramchandani further teaches 

responsive to a command received by the GUI for controlling the ICD, generating an updated representation and an updated rendering that reflects a change to the ICD arising from receipt of the command. If a user saves an offer, updated representation is shown as seen in figure 9 and 10. 

Regarding claim 15, Ramchandani further teaches 

wherein the data included in the first EDS that is based on information extracted by the triggered device from the wireless signals includes user context data. (See ¶0040- The Activator 108 wirelessly “turns on” (activates) a Customer's Card when they enter a Store 100, causing the Card to transmit its ID number via an RF (radio frequency) signal to receiving devices (Readers 106) distributed throughout the store.) The user context data is the user’s card ID number. 

Regarding claim 16, Ramchandani further teaches

wherein the first EDS includes information inferred from a series of locations of the mobile communications device of the user obtained from wireless signals received by the mobile communications device of the user from the BD Examiner interprets this to be inferring information of customer, from locations the customer visits. (See ¶0078- In one embodiment, the visit pattern defines the sequence in which a customer browses a merchant's retail store. This includes, for example, the time of entry to the store, the time of entry to departments, time spent in departments, the sequence in which departments are visited, and the time of exit from the store. This information is captured based on the communications between the customer's wireless device and the reader network . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramchandani in view of Dillingham et al. (US20140304075A1) herein Dillingham. 

Regarding claim 18, Ramchandani teaches the limitations of claim 1, however it doesn’t teach 


wherein the representation includes a layout of the environment.

Ramchandani already teaches a representation that is shown to the customer, however it doesn’t teach the representation includes a layout of the environment or store. That is seen in Dillingham. Dillingham teaches 

wherein the representation includes a layout of the environment. (See ¶0017- FIG. 6 depicts one embodiment of a graphical user interface including a map of a retail store and live coupons presented to a consumer) This shows retail map of store with coupons. 


Ramchandani and Dillingham are both analogous art because they are from the same problem solving area of consumer shopping in retail. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ramchandani’s invention with Dillingham's because when the representation is shown in the art of Ramchandani’s it can also show the layout of the store. This would help the customer see where they are and provide additional deals with respect to different areas of the store. The interface of Dillingham would also provide the customer with deal alert notifications as seen in figure 6. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        
/ALAN S MILLER/Primary Examiner, Art Unit 3683